EXHIBIT 10.2

 

SONICWALL, INC.

 

STOCK OPTION AGREEMENT

 

Unless otherwise defined herein, the terms defined in the SonicWALL, Inc. 1998
Stock Option Plan (the “Plan”) shall have the same defined meanings in this
Stock Option Agreement (the “Option Agreement”).

 

1. Grant of Option.

 

The Board hereby grants to the Optionee (the “Optionee”) named in the Grant
Agreement section of this website (the “Grant Agreement”) to which this Option
Agreement is attached, an option (the “Option”) to purchase the number of Shares
set forth in the Grant Agreement, at the exercise price per share set forth in
the Grant Agreement (the “Exercise Price”), subject to the terms and conditions
of the Plan (which is incorporated herein by reference) and this Option
Agreement. In the event of a conflict between the terms and conditions of the
Plan and the terms and conditions of this Option Agreement, the terms and
conditions of the Plan shall prevail.

 

If designated in the Grant Notice as an Incentive Stock Option (“ISO”), this
Option is intended to qualify as an Incentive Stock Option under Section 422 of
the Code. However, if this Option is intended to be an Incentive Stock Option,
to the extent that it exceeds the $100,000 rule of Code Section 422(d) it shall
be treated as a Nonstatutory Stock Option (“NSO”).

 

2. Exercise of Option.

 

(a) Right to Exercise. This Option is exercisable during its term in accordance
with the Vesting Schedule set out in the Grant Agreement and the applicable
provisions of the Plan and this Option Agreement, subject to Optionee’s
Continuous Employment on each vesting date.

 

(b) Post-Termination Exercise Period.

 

(i) Normal Termination. If Optionee’s service as a Consultant ceases, or, except
as specified in Sections 2(b) and (c) below, if Optionee’s Continuous Employment
ceases, this Option may be exercised, but only to the extent vested on the date
of such cessation of Continuous Employment or service as a Consultant, until the
earlier of (i) three months after the date upon which Optionee ceases his or her
Continuous Employment or service as a Consultant, or (ii) the original ten-year
Option term.

 

(ii) Death. If Optionee’s Continuous Employment ceases upon Optionee’s death or
within the 90-day period preceding Employee’s death, this Option may be
exercised, but only to the extent vested on the date of such cessation of
Continuous Employment, by the Optionee’s estate or by a person who acquired the
right to exercise this Option by bequest or inheritance, until the end of the
original ten-year Option term.



--------------------------------------------------------------------------------

(iii) Disability. If Optionee’s Continuous Employment ceases upon Optionee’s
Disability (as defined in the next sentence) or within the 90-day period
preceding Employee’s Disability, this Option may be exercised, but only to the
extent vested on the date of such cessation of Continuous Employment, until the
earlier of (i) six months after the date upon which Optionee ceases his or her
Continuous Employment, or (ii) the original ten-year Option term. For the
purposes of this Agreement, “Disability” means the Optionee has been unable to
perform with reasonable accommodation his or her duties with the Company as the
result of Optionee’s incapacity due to physical or mental illness, and such
inability, at least 26 weeks after its commencement, is determined to be total
and permanent by a physician selected by the Company or its insurers and
acceptable to the Optionee or the Optionee’s legal representative (such
agreement as to acceptability not to be unreasonably withheld).

 

(c) Leave of Absence. If you are granted a leave of absence, you shall be deemed
to be in the employ of the Company, except that you may not exercise an option
during such leave of absence, unless otherwise required by applicable laws or as
permitted by the Committee.

 

(d) Method of Exercise. This option may be exercised with respect to all or any
part of any vested Shares by giving the Company, Smith Barney, or any successor
third-party stock option plan administrator designated by the Company written or
electronic notice of such exercise, in the form designated by the Company or the
Company’s designated third-party stock option plan administrator, specifying the
number of shares as to which this option is exercised and accompanied by payment
of the aggregate Exercise Price as to all exercised shares.

 

This Option shall be deemed to be exercised upon receipt by the Company, Smith
Barney, or any successor third-party stock option plan administrator designated
by the Company of such fully executed exercise notice accompanied by such
aggregate Exercise Price.

 

No Shares shall be issued pursuant to the exercise of this Option unless such
issuance and exercise complies with applicable laws. Assuming such compliance,
for income tax purposes the exercised shares shall be considered transferred to
the Optionee on the date the Option is exercised with respect to such exercised
shares.

 

(e) Payment of Exercise Price. Payment of the aggregate exercise price shall be
by any of the following, or a combination thereof, at the election of the
Optionee:

 

(i) cash; or

 

(ii) check; or

 

(iii) consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan.

 

3. Non-Transferability of Option.

 

This Option may not be transferred in any manner otherwise than by will or by
the laws of descent or distribution and may be exercised during the lifetime of
Optionee only by the Optionee.

 

2



--------------------------------------------------------------------------------

The terms of the Plan and this Option Agreement shall be binding upon the
executors, administrators, heirs, successors and assigns of the Optionee.

 

4. Term of Option.

 

This Option may be exercised only within the term set out in the Grant
Agreement, and may be exercised during such term only in accordance with the
Plan and the terms of this Option Agreement.

 

5. Tax Consequences.

 

Some of the federal tax consequences relating to this Option, as of the date of
this Option, are set forth below. THIS SUMMARY IS NECESSARILY INCOMPLETE, AND
THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. THE OPTIONEE SHOULD CONSULT
A TAX ADVISER BEFORE EXERCISING THIS OPTION OR DISPOSING OF THE SHARES.

 

(a) Exercising the Option.

 

(i) Nonstatutory Stock Option. The Optionee may incur regular federal income tax
liability upon exercise of a Nonstatutory Stock Option. The Optionee will be
treated as having received compensation income (taxable at ordinary income tax
rates) equal to the excess, if any, of the fair market value of the exercised
shares on the date of exercise over their aggregate Exercise Price. If the
Optionee is an Employee or a former Employee, the Company will be required to
withhold from his or her compensation or collect from Optionee and pay to the
applicable taxing authorities an amount in cash equal to a percentage of this
compensation income at the time of exercise, and may refuse to honor the
exercise and refuse to deliver Shares if such withholding amounts are not
delivered at the time of exercise.

 

(ii) Incentive Stock Option. If this Option qualifies as an ISO, the Optionee
will have no regular federal income tax liability upon its exercise, although
the excess, if any, of the fair market value of the exercised shares on the date
of exercise over their aggregate Exercise Price will be treated as an adjustment
to alternative minimum taxable income for federal tax purposes and may subject
the Optionee to alternative minimum tax in the year of exercise. In the event
that the Optionee ceases to be an Employee and immediately thereafter becomes a
Consultant, any Incentive Stock Option of the Optionee that remains unexercised
shall cease to qualify as an Incentive Stock Option and will be treated for tax
purposes as a Nonstatutory Stock Option on the date three (3) months and one (1)
day following such change of status.

 

(b) Disposition of Shares.

 

(i) NSO. If the Optionee holds NSO Shares for at least one year, any gain
realized on disposition of the Shares will be treated as long-term capital gain
for federal income tax purposes.

 

(ii) ISO. If the Optionee holds ISO Shares for at least one year after exercise
and two years after the grant date, any gain realized on disposition of the
Shares will be treated as long-term capital gain for federal income tax
purposes. If the Optionee disposes of ISO Shares within one

 

3



--------------------------------------------------------------------------------

year after exercise or two years after the grant date, any gain realized on such
disposition will be treated as compensation income (taxable at ordinary income
rates) to the extent of the excess, if any, of the lesser of (A) the difference
between the fair market value of the Shares acquired on the date of exercise and
the aggregate Exercise Price, or (B) the difference between the sale price of
such Shares and the aggregate Exercise Price. Any additional gain will be taxed
as capital gain, short-term or long-term depending on the period that the ISO
Shares were held.

 

(iii) Notice of Disqualifying Disposition of ISO Shares. If the Optionee sells
or otherwise disposes of any of the Shares acquired pursuant to an ISO on or
before the later of (i) two years after the grant date, or (ii) one year after
the exercise date, the Optionee shall immediately notify the Company in writing
of such disposition.

 

6. Entire Agreement; Governing Law.

 

The Plan and Grant Agreement are incorporated herein by reference. The Plan,
Grant Agreement and this Option Agreement constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Optionee with
respect to the subject matter hereof, and may not be modified adversely to the
Optionee’s interest except by means of a writing signed by the Company and
Optionee. This agreement is governed by the internal substantive laws, but not
the choice of law rules, of California.

 

Optionee and the Company agree that this Option is granted under and governed by
the terms and conditions of the Plan and this Option Agreement. Optionee has
reviewed the Plan and this Option Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to accepting this Option
Agreement and fully understands all provisions of the Plan and Option Agreement.
Optionee hereby agrees to accept as binding, conclusive and final all decisions
or interpretations of the Administrator upon any questions relating to the Plan
and Option Agreement.

 

4